Per curiam.
The trial court dismissed this case by order dated July 9,1979. Plaintiff dismissed the complaint on March 24, 1980. On August 1, 1980, plaintiff moved to set aside the order of July 9,1979. The trial court denied the motion to set aside and plaintiff appeals. Held:
*598Decided April 30, 1981
Rehearing denied May 19, 1981.
Moore & Chambliss, Saxby Chambliss, for appellant.
Billy G. Fallin, for appellees.
Without an attack upon plaintiffs dismissal of the complaint, plaintiff cannot complain that the trial court dismissed the complaint by order.

Judgment affirmed.


All the Justices concur.